ACCEPTED
                                                                        03-15-00393-CV
                                                                                6298491
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   7/30/2015 4:05:10 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                 No. 03-15-00393-CV

                                                    FILED IN
                                             3rd COURT OF APPEALS
  IN THE THIRD COURT OF APPEALS OF          TEXASAUSTIN, TEXAS
                                             7/30/2015 4:05:10 PM
                                               JEFFREY D. KYLE
                                                     Clerk
                    Mary Decker
                     Appellant

                         v.

                Clifford Homes, LLC
                       Appellee


Appeal from the County Court of Williamson County, TX
                Trial Court No. 15-0508


APPELLANT’S UNOPPOSED MOTION TO DISMISS


                                David Rogers
                                Texas Bar No. 24014089
                                Law Office of David Rogers
                                1201 Spyglass Suite 100
                                Austin, TX 78746
                                Firm@DARogersLaw.com
                                Matthew Wilson
                                Texas Bar No. 24079588
                                Telephone: (512) 923-1836
                                Fax: (512) 201-4082
                                Fax: (512) 777-5988

                                ATTORNEYS FOR APPELLANT
                           No. 03-15-00393-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                               Mary Decker
                                Appellant

                                     v.

                           Clifford Homes, LLC
                                  Appellee


       Appeal from the County Court of Williamson County, TX
                       Trial Court No. 15-0508


        APPELLANT’S UNOPPOSED MOTION TO DISMISS



TO THE HONORABLE THIRD COURT OF APPEALS:


Comes now Appellant, Mary Decker, and files her motion to dismiss her
appeal from Williamson County Court at Law No. 4. Appellant no longer
wishes to pursue this appeal and respectfully moves this court to dismiss her
appeal and remove this case from the court’s docket.

                                RESPECTFULLY SUBMITTED,

                                _/s/ David Rogers__________
                                DAVID ROGERS

                                Texas Bar No. 24014089
                                LAW OFFICE OF DAVID ROGERS
                                1201 Spyglass

                                Suite #100
                                Austin, TX 78746
                                Telephone: (512) 923-1836

                                Facsimile: (512) 201-4082
                                Email: Firm@DARogersLaw.com


                  CERTIFICATE OF CONFERENCE

I hereby certify that on July 30, 2015 I contacted counsel for Appellees who
indicated they are unopposed to the filing of this motion.

                                _/s/ David Rogers__________
                                DAVID ROGERS



                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the forgoing motion was
served upon counsel of record for Appellee via this court’s ECF system on
this 30th day of July, 2015.

      J. Hyde
      State Bar No. 24027083
      THE J. HYDE Law OFFICE, PLLC
      Ill E. 17th Street#l2015
      Austin, Texas 78711
      Phone: (512) 200-4080
      Fax: (512) 582-8295
      E-mail: jhyde@jhydelaw.com

                                _/s/ David Rogers__________
                                DAVID ROGERS